--------------------------------------------------------------------------------


EMPLOYMENT AGREEMENT

        THIS AGREEMENT, made and entered into as of the 1st day of October 2002,
by and between BUGABOO CREEK HOLDINGS, INC., a Delaware corporation (hereinafter
referred to as the “Company”), and DENNIS PEDRA, a resident of the State of
Massachusetts (hereinafter referred to as the “Executive”);


WITNESSETH:

        The Company and its parent corporations are engaged in the business of
owning, operating and franchising the operation of restaurants under the names
LongHorn Steakhouse®, The Capital Grille®, Bugaboo Creek Steak House®. The
Company desires to employ Executive as President of the Company and Vice
President of RARE Hospitality International, Inc. (the “Parent”), to oversee the
management and operation of the Bugaboo Creek Steak House concept. The Company
desires to be assured of Executive’s employment on the terms and conditions set
forth in this Agreement. Executive desires to accept such employment on such
terms and conditions.

        In the course of Executive’s employment, Executive will gain knowledge
of the business, affairs, customers, franchisees, plans and methods of the
Company, its parent corporations and subsidiaries (collectively, “RARE”) has
been and will be trained at the expense of RARE in the development, opening,
operation and management of RARE’s restaurants through the use of techniques,
systems, practices and methods used and devised by RARE, has had and will have
access to information relating to RARE’s customers and their preferences and
dining habits and has and will become personally known to and acquainted with
RARE’s suppliers and managers in the Restricted Area (as defined in this
Agreement) thereby establishing a personal relationship with such suppliers and
managers for the benefit of RARE.

        The Company would suffer irreparable harm if Executive were to use such
knowledge, information and personal relationships related to RARE and its
business that are obtained and developed in the course of Executive’s employment
with the Company, other than in the proper performance of his duties for the
Company.

        In consideration of the sum of One Dollar ($1.00) in hand paid by the
Company to Executive, the receipt and sufficiency of which are hereby
acknowledged, and the mutual covenants and obligations contained herein, the
Company and Executive hereby agree as follows:

         1.        Employment.     The Company agrees to employ Executive, and
Executive hereby accepts such employment and agrees to perform his duties and
responsibilities hereunder, in accordance with the terms and conditions
hereinafter set forth.

                                 1.1.        Employment Term.     The employment
term of this Agreement shall commence on the date hereof (the "Commencement
Date") and shall continue as employment at will until terminated by the Company
or Executive for any reason. The period from the Commencement Date until the
employment term is terminated by the Company or Executive is hereinafter
referred to as the "Employment Term."

                                 1.2         Duties of Executive.     Executive
agrees that during the Employment Term, he will devote his full professional and
business-related time, skills and best efforts to the business of RARE, as it
pertains to the management and operation of the Bugaboo Creek Steak House
concept, initially in the capacity of President of the Company and subsequently
in such capacity or capacities as shall be determined by the Company or the
Parent. Executive shall devote his full time and his best efforts in the
performance of any other reasonable duties as may be assigned to him from time
to time by the Company or the Parent; provided, that all such duties assigned to
Executive shall be of a nature and type reasonably and customarily assigned by
companies to employees holding the offices occupied by Executive. Executive
shall abide by the employment and other corporate policies of the Company
established from time to time. Executive shall devote all of his full
professional and business-related skills solely to the affairs of the Company,
and shall not, during his employment, unless otherwise agreed to in advance in
writing by the Company, seek or accept other employment, become self-employed in
any other capacity during the term of his employment, or engage in any
activities which are detrimental to the business of the Company. Notwithstanding
the foregoing, Executive may engage in personal investment activities provided
such activities do not interfere with Executive’s performance of his full-time
employment duties under this Agreement. Executive acknowledges that the
discharge of his duties for the Company will involve travel on a regular basis
from his home in Massachusetts.

         2.        Compensation and Benefits.

                                 2.1        Base Compensation.     For all the
services rendered by Executive hereunder, the Company shall pay Executive an
annual salary at the rate of Two Hundred Ten Thousand Dollars ($210,000) for
each full year of the Employment Term, plus such additional amounts, if any, as
may be approved by the Company (“Base Compensation”), payable in installments at
such times as the Company customarily pays its other senior officers (but in any
event no less often than monthly). The Company agrees that the Executive’s
salary will be reviewed at least annually to determine if an increase is
appropriate, which increase shall be in the sole discretion of the Company’s
Board of Directors. Executive’s salary shall be prorated for any partial
calendar year during which this Agreement remains in effect.

                                 2.2         Bonus Awards.     In addition to
the Base Compensation, during the Employment Term, Executive shall be eligible
for a bonus of up to fifty percent (50%) of his Base compensation, which bonus
shall be determined and paid in accordance with the bonus program for executives
of the Company, as approved by the Company from time to time. Unless otherwise
set forth in this Agreement, Executive must be employed by the Company on the
date the bonus is paid to executive employees generally in order to be entitled
to a bonus for that year.

                                 2.3         Other Benefits.     In addition to
all other compensation paid or payable from the Company to Executive hereunder
during the Employment Term, Executive shall be entitled to participate in any
supplemental life insurance plan maintained for senior executives and
participate in any and all other employee benefit programs maintained by the
Company for the benefit of its executive employees generally, in accordance with
and subject to the terms and conditions of such programs.

                                 2.4        Expenses.      In addition to the
compensation described in this Agreement, the Company shall promptly reimburse
Executive for all reasonable expenses incurred by him in the performance of his
duties under this Agreement and vouched to the reasonable satisfaction of
appropriate officers of the of the Company, pursuant to established procedures.

        3.         Termination; Effect of Termination.    

                                 3.1         Termination.     Anything in this
Agreement to the contrary notwithstanding, this Agreement, the Employment Term
and the employment of Executive pursuant hereto shall terminate upon the first
to occur of the following events:

                                 (a)        The death of Executive.

                                 (b)        The lapse of thirty (30) days
following the date on which the Company shall give written notice to Executive
of termination of his employment hereunder by reason of his "Disability."
Executive shall be deemed to be "Disabled" for purposes of this Agreement if by
reason of any physical or mental incapacity he has been unable, or it is
reasonably expected that he will be unable, for a period of at lease ninety (90)
days substantially continuous days to perform his regular duties and
responsibilities hereunder. In the event of any disagreement between Executive
and the Company as to whether Executive is physically or mentally incapacitated
such as to permit the Company to terminate his employment pursuant to this
paragraph (ii), the question of such incapacity shall be submitted to an
impartial and reputable physician for determination, selected by mutual
agreement of Executive and the Company or, failing such agreement, selected by
two physicians (one of which shall be selected by the Company and the other
Executive), and such determination of the question of such incapacity by such
physician(s) shall be final and binding on Executive and the Company. The
Company shall pay the reasonable fees and expenses of such physician(s).

                                 (c)        The lapse of three (3) days
following written notice by the Company to Executive of termination for "Cause"
which notice shall reasonably describe the cause for which Executive's
employment is being terminated. For purposes of this Agreement, "Cause" means:

                                               (i)     the Executive's breach of
any material obligations under this Agreement; provided, however, that if such
breach can be cured within a reasonable time, Executive shall have such
reasonable time (having regard for the nature of the Cause) to cure such Cause,
which time shall not exceed thirty (30) days following receipt from the Company
of written notice of such breach, before said breach is deemed to constitute
"Cause" for termination;

                                               (ii)      habitual and
unauthorized absenteeism by reason other than physical or mental illness;

                                               (iii)      chronic alcoholism or
other form of substance abuse relating in material harm or actual or potential
physical danger to RARE or its employees;

                                               (iv)     the commission by
Executive of (a) a felony for which Executive is indicted or with respect to
which Executive pleads nolo contendere (or any similar response), (b) any act or
moral turpitude or (c) any fraud or embezzlement upon RARE;

                                               (v)      the engaging by the
Executive in negligence or willful misconduct which is injurious to RARE,
monetarily or otherwise; or

                                               (vi)      any misrepresentation
or breach by Executive of the warranty contained in Section 13 of this
Agreement.

                                 (d)     The lapse of ten (10) days following
written notice by the Company to Executive of termination other than for Cause.

                                 (e)     The lapse of thirty (30) days following
written notice by Executive to the Company of his resignation from the Company;
provided, however, that the Company, in its discretion, may cause such
termination to be effective at any time during such thirty (30) day period.

                                 3.2        Payment upon Termination.

                                 (a)     Upon termination of the Employment Term
for Cause, or as a result of termination pursuant to Section 3.1(e), Executive
shall be entitled to receive the compensation owed to Executive but unpaid for
performance rendered under this Agreement as of the date of termination and any
additional compensation he may be entitled to receive under the terms of any
employee benefit plan offered by the Company.

                                 (b)     Upon termination of the Employment Term
by the death of Executive, Executive's estate shall be entitled to receive the
compensation under Section 2.1 owed to Executive but unpaid for performance
rendered under this Agreement as of the date of death and any additional
compensation Executive's estate may be entitled to receive under the terms of
any employee benefit plan offered by the Company. executive's estate shall also
be entitled to receive Executive's pro rata share (based on days worked before
death) of the bonus to which he would have been entitled under Section 2.2 if he
had (i) been an employee on the date bonuses for the then-current fiscal year
were distributed and (ii) achieved his individual bonus goals, if any. The bonus
payment shall be made as and when bonus payments, if any, would otherwise be
payable under Section 2 of this Agreement.

                                 (c)         In the event that during the
Employment Term Executive becomes Disabled (as defined in Section 3.1) and the
Company thereafter terminates Executive's employment during the continuation of
such disability, Executive shall be entitled to receive the compensation under
Section 2.1 owed to Executive but unpaid for performance rendered under this
Agreement as of the date of termination, an additional forty percent (40%) of
Executive's Base compensation for a period of two (2) years after this Agreement
is terminated (the "Disability Compensation") and any additional compensation
Executive may be entitled to receive under the terms of any employee benefit
plan offered by the Company. Executive shall also be entitled to receive his pro
rata share (based on days worked before the commencement of the ninety-day
period required for purposes of Section 3.1) of the bonus to which he would have
been entitled under Section 2.2 if he had (i) been an employee on the date
bonuses for the then-current fiscal year were distributed and (ii) achieved his
individual bonus plan goals, if any. The Disability Compensation and bonus
payments shall be made as and when salary and bonus payments, if any, would
otherwise be payable under Section 2 of this Agreement.

                                 (d)         In the event that the Company
terminates Executive's employment for any reason other than those set forth in
subsections (a), (b) or (c) above, unless the provisions of Section 3(e) apply,
Executive shall be entitled to receive the compensation under Sections 2.1 and
2.2 owed to Executive but unpaid for performance rendered under this Agreement
as of the date of termination, and the Company will be obligated to pay
Executive his Base Compensation as of the date of termination of such employment
from the date of such termination for a period of twelve (12) months. Such
payment shall be made over a twelve-month period as and when salary would
otherwise be payable under Section 2 of this Agreement.

                                 (e)         In the event that (i) during the
Employment Term a "Change in Control" shall occur and (ii) within twelve (12)
months following the occurrence of the Change in Control, the Company demotes
Executive other than for Cause (as defined in Section 3.1), effects an
involuntary transfer of Executive to a location more than fifty (50) miles from
Executive's place of residence or terminates Executive's employment other than
for Cause then, in lieu of the amounts payable pursuant to Section 3(d),
Executive shall be entitled to receive the compensation under Section 2.1 owed
to Executive but unpaid for performance rendered under this Agreement as of the
date of termination of such employment, and the Company will be obligated to pay
Executive an additional amount equal to the sum of (x) his annual Base
Compensation as of the date of termination of such employment plus (y) an amount
equal to the bonus paid to Executive pursuant to Section 2.2 for the calendar
year immediately preceding the calendar year in which the termination of
employment occurs. Such payment shall be made within thirty (30) days following
termination of Executive's employment.

For purposes of this subsection (e), “Change in Control” means and includes each
of the following:

                                               (i)     The acquisition, at one
time or over time, by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the "1934
Act") (a "Person") of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of 50% or more of the combined voting power of
the then outstanding voting securities of the Parent entitled to vote generally
in the election of directors (the "Outstanding Corporation Voting Securities");
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change of Control; (a) any acquisition by a
Person who is on the date of this Agreement the beneficial owner of 50% or more
of the Outstanding Corporation Voting Securities, (b) any acquisition by the
Parent, or (c) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Parent or any corporation controlled by the
Parent;

                                               (ii)     Consummation of a
reorganization, merger, share exchange or consolidation or sale of other
disposition of all or substantially all of the assets of the Parent (a "Business
Combination"), in each case, unless, following such Business Combination, (i)
all of substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Corporation Voting Securities immediately prior to
such Business Combination beneficially own, directly or indirectly, more than
60% of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Parent or all or
substantially all of the Parent's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Corporation
Voting Securities, and (ii) no Person (excluding any corporation resulting from
such Business Combination or any employee benefit plan (or related trust) of the
Parent or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 50% or more of the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination, and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination.

                                 (f)         Payments made pursuant to this
Section 3.2 are in lieu of any other obligations to Executive pursuant to the
terms of this Agreement.

         4.        Noncompetition.     Executive covenants and agrees that
during the term of his employment by the Company and for a period of one (1)
year immediately following the termination of Executive's employment by the
Company for any reason whatsoever, Executive will not, within the area described
on Exhibit A hereto (the "Restricted Area") directly or indirectly compete with
RARE in connection with a business, any significant portion of which involves
the development, opening, operation or franchising of restaurants that derive
more than thirty percent (30%) of their food sales from steak products, if RARE
is still engaged in such business in such area. The provisions of this Section 4
shall terminate and be of no further force and effect from and after the date on
which the Company fails to make any payment owed to Executive under this
Agreement following the Employment Term, which payment remains unpaid five (5)
business days following the receipt of written notice from Executive that such
payment has not been made (provided that such cure period shall not apply with
respect to the Company's third or subsequent failure to make any payment due
Executive hereunder in any twelve (12) month period); provided, however, that in
the event that there is any reasonable and good faith dispute between the
Company and Executive as to any amount payable to Executive, for purposes of
this Section 4 the disputed amount shall not be considered due and payable until
such dispute shall have been finally resolved in an appropriate legal proceeding
and any time for appeal of such resolution shall have run without an appropriate
appeal having been taken.

                                 4.1         Definition of“Compete.     ” For
the purposes of this Agreement, the term “compete” shall mean the providing of
general management, supervisory or consulting services for the development,
operation or franchising of restaurants that derive more than thirty percent
(30%) of their food sales from steak products.

                                 4.2         Direct or Indirect Competition.    
For the purposes of this Agreement, the words “directly or indirectly” as they
modify the word “compete” shall mean (i) acting as an agent, representative,
consultant, officer, director, independent contractor, or employee engaged in a
management capacity with any entity or enterprise which is carrying on a
business any significant portion of which involves the development, opening, or
operation of restaurants offering steak products as at least thirty percent
(30%) of their food sales, (ii) participating in any such competing entity or
enterprise as an owner, partner, limited partner, joint venturer, creditor or
stockholder (except as a stockholder holding less than two percent (2%) interest
in a corporation whose shares are actively traded on a regional or national
securities exchange or in the over-the-counter market), or (iii) communicating
to any such competing entity or enterprise the names or addresses or any other
information concerning any employee or supplier of RARE or any successor to the
goodwill of RARE with respect to the business of RARE.

         5.        Confidentiality.     Executive recognizes and acknowledges
that by reason of his employment by and service to the Company, he will have
access to trade secrets and other confidential information of RARE including,
but not limited to, confidential: pricing information, marketing information,
sales techniques of RARE, confidential records, RARE's expansion plans,
restaurant development and marketing techniques, operating procedures, training
programs and materials, business plans, franchise arrangements, plans and
agreements, information regarding suppliers, product quality and control
procedures, financial statements and projections and other information regarding
the operation of RARE's restaurants (hereinafter referred to as the
"Confidential Information"). Executive acknowledges that such Confidential
Information is a valuable and unique asset of RARE and covenants that he will
not, either during the term of his employment by the Company or for a period of
two (2) years thereafter, disclose any such Confidential Information to any
person for any reason whatsoever (except as his duties for the Company may
require) without the prior written authorization of the Parent's Chief Executive
Officer. Executive agrees that he will not copy any Confidential Information
except as the performance of his duties for the Company may require and that
upon the termination of his employment by the Company, he shall return all
Confidential Information and any copies thereof in his possession to the
Company. Executive hereby acknowledges and agrees that the prohibitions against
disclosure of Confidential Information recited herein are in addition to, and
not in lieu of, any rights or remedies which RARE may have available pursuant to
the laws of any jurisdiction or at common law to prevent the disclosure of trade
secrets or proprietary information, and the enforcement by RARE of its rights
and remedies pursuant to this Agreement shall not be construed as a waiver of
any other rights or available remedies which it may possess in law or equity
absent this Agreement. Notwithstanding the foregoing, the Company acknowledges
and agrees that nothing contained herein shall restrict or otherwise prohibit or
prevent disclosure of Confidential Information pursuant to legal proceedings,
subpoena, civil investigative demand or other similar process. Executive agrees
that if disclosure of Confidential Information is requested or required pursuant
to any such process, he shall provide the Company with prompt written notice of
any such request or requirement so that the Company may seek a protective order
or other appropriate remedy and/or waive compliance with the provisions of this
Agreement. If, in the absence of a protective order or other remedy or the
receipt of a waiver by the Company, Executive is nonetheless, legally compelled
to disclose Confidential Information to any tribunal or other agency, Executive
may, without liability hereunder, disclose to such tribunal or other agency only
that portion of the Confidential Information which Executive is legally required
to disclose. Executive agrees to cooperate with RARE to obtain an appropriate
protective order or other reliable assurance that such tribunal or other agency
will accord the Confidential Information confidential treatment. The Company
also acknowledges and agrees that Confidential Information shall not include any
information (a) known by Executive prior to his employment by the Company and
learned by Executive other than as a result of his employment relationship with
the Company, (b) independently developed by the Executive outside of the scope
of his employment relationship with the Company or (c) that is or becomes
publicly available through no breach by the Executive of his obligations to
RARE.

         6.        Non-Solicitation of Employees.     Executive covenants that
during the term of his employment by the Company, and during the two (2) year
period immediately following the termination of such employment, Executive will
neither directly nor indirectly induce or attempt to induce any employee of RARE
to terminate his or her employment to go to work for any other employer in a
business competing with that of RARE. The provisions of this Section 6 shall
terminate and be of no further force and effect from and after the date on which
the Company fails to make any payment owed to Executive under this Agreement
following the Employment Term, which payment remains unpaid five (5) business
days following the receipt of written notice from Executive that such payment
has not been made (provided that such cure period shall not apply with respect
to the Company's third or subsequent failure to make any payment due Executive
hereunder in any twelve (12) month period); provided, however, that in the event
that there is any reasonable and good faith dispute between the Company and
Executive as to any amount payable to Executive, for purposes of this Section 6,
the disputed amount shall not be considered due and payable until such dispute
shall have been finally resolved in an appropriate proceeding and any time for
appeal of such resolution shall have run without an appropriate appeal having
been taken.

         7.        Hiring of Employees.     Executive covenants that during the
term of his employment by the Company, and during the one (1) year period
immediately following the termination of such employment, Executive will neither
directly nor indirectly hire any salaried employee of RARE. The provisions of
this Section 7 shall terminate and be of no further force and effect from and
after the date on which the Company fails to make any payment owed to Executive
under this Agreement following the Employment Term, which payment remains unpaid
five (5) business days following the receipt of written notice from Executive
that such payment has not been made (provided that such cure period shall not
apply with respect to the Company's third or subsequent failure to make any
payment due Executive hereunder in any twelve (12) month period); provided,
however, that in the event that there is any reasonable and good faith dispute
between the Company and Executive as to any amount payable to Executive, for
purposes of this Section 7 the disputed amount shall not be considered due and
payable until such dispute shall have been finally resolved in an appropriate
proceeding and any time for appeal of such resolution shall have run without an
appropriate appeal having been taken.

         8.        Property of Company.     Executive acknowledges that from
time to time in the course of providing services pursuant to this Agreement he
shall have the opportunity to inspect and use certain property, both tangible
and intangible, of RARE, and Executive hereby agrees that said property shall
remain the exclusive property of RARE and the Executive shall have no right or
proprietary interest in such property, whether tangible or intangible,
including, without limitation, RARE's franchise and supplier lists, contract
forms, books of account, training and operating materials and similar property.

         9.        Developments.     All developments, including inventions,
whether patentable or otherwise, trade secrets, discoveries, improvements, ideas
and writings which either directly or indirectly relate to or may be useful in
the business of RARE (the "Developments") which Executive, either by himself or
in conjunction with any other person or persons, has conceived, made, developed,
acquired or acquired knowledge of during his employment by the Company or which
Executive, either by himself or in conjunction with any other person or persons,
shall conceive, make, develop, acquire or acquire knowledge of during the
Employment Term, shall become and remain the sole and exclusive property of
RARE. Executive hereby assigns, transfers and conveys, and agrees to so assign,
transfer and convey, all of his right, title and interest in and to any and all
such Developments and to disclose fully as soon as practicable, in writing, all
such Developments to the Chairman of the Parent. At any time and from time to
time, upon the request and at the expense of the Company, Executive will execute
and deliver any and all instruments, documents and papers, give evidence and do
any and all other acts which, in the opinion of counsel for the Company, are or
may be necessary or desirable to document such transfer or to enable RARE to
file and prosecute applications for and to acquire, maintain and enforce any and
all patents, trademark registrations or copyrights under United States or
foreign law with respect to any such Developments or to obtain any extension,
validation, reissue, continuance or renewal of any such patent, trademark or
copyright. RARE will be responsible for the preparation of any such instruments,
documents and papers and for the prosecution of any such proceedings and will
reimburse Executive for all reasonable expenses incurred by him in compliance
with the provisions of this Section.

         10.        Reasonableness.     The restrictions contained in Sections
4, 5, 6 and 7 are considered by the parties hereto to be fair and reasonable and
necessary for the protection of the legitimate business interests of RARE.

         11.        Equitable Relief.     Executive acknowledges that the
services to be rendered by him are of a special, unique, unusual, extraordinary,
and intellectual character, which gives them a peculiar value, and the loss of
which cannot reasonably or adequately be compensated in damages in an action at
law; and that a breach by him of any of the provisions contained in Sections 4,
5, 6 and 7 of this Agreement will cause RARE irreparable injury and damage.
Executive further acknowledges that he possesses unique skills, knowledge and
ability and that any material breach of the provisions of Sections 4, 5, 6 and 7
of this Agreement would be extremely detrimental to RARE. By reason thereof,
Executive agrees that RARE shall be entitled, in addition to any other remedies
it may have under this Agreement or otherwise, to injunctive and other equitable
relief to prevent or curtail any breach of the provisions of Sections 4, 5, 6
and 7 of this Agreement by him..

         12.        Survival of Provisions.     The provisions of Sections 4
through 14 , inclusive, of this Agreement shall survive the termination of this
Agreement to the extent required to give full effect to the covenants and
agreements contained in those sections. All provisions of this Agreement which
contemplate the making of payments or the provision of consideration or other
items of economic value by the Company to the Executive after the termination of
this Agreement shall likewise survive the termination of this Agreement to the
extent required to give full effect to such undertakings or obligations of the
Company to Executive hereunder.

         13.        Warranties and Representations.    In order to induce the
Company to enter into this Employment Agreement, Executive hereby warrants and
represents to the Company that Executive is not under any obligation,
contractual or otherwise, to any party which would prohibit or be contravened by
Executive's employment by the Company and the performance of Executive's duties
as President of the Company, Vice President of the Parent, or the performance of
Executive's other obligations under this Agreement.

         14.        Successors Bound; Assignability.     This Agreement shall be
binding upon Executive, the Company and their successors in interest, including
without limitation, any corporation into which the Company may be merged or by
which it may be acquired. This Agreement is nonassignable except that the
Company's rights, duties and obligations under this Agreement may be assigned to
the Company's acquiror in the event the Company is merged, acquired or sells
substantially all of its assets.

         15.        Severability.     In the event that any one or more of the
provisions of this Agreement or any word, phrase, clause, sentence or other
portion thereof shall be deemed to be illegal or unenforceable for any reason,
such provision or portion thereof shall be modified or deleted, to the extent
permissible under applicable law, in such a manner so as to make this Agreement
as modified legal and enforceable to the fullest extent permitted under
applicable laws.

         16.        Withholding.     Notwithstanding any of the terms or
provisions of this Agreement, all amounts payable by the Company hereunder shall
be subject to withholding of such sums related to taxes as the Company may
reasonably determine it should withhold pursuant to applicable law or
regulation.

         17.        Headings.     The headings and captions used in this
Agreement are for convenience of reference only, and shall in no way define,
limit, expand or otherwise affect the meaning or construction of any provision
of this Agreement.

         18.        Notices.    Any notice required or permitted to be given
pursuant to this Agreement shall be deemed sufficiently given when delivered in
person or when deposited in the United States mail, registered or certified
mail, postage prepaid, addressed as follows:


        If to the Company, to:      Bugaboo Creek Holdings, Inc.
                                    8215 Roswell Road
                                    Building 600
                                    Atlanta, Georgia 30350
                                    Attention:  President

        With a copy to:             RARE Hospitality International, Inc.
                                    8215 Roswell Road
                                    Building 600
                                    Atlanta, Georgia 30350
                                    Attention: General Counsel

        If to Executive, to:        Dennis Pedra
                                    123 Elizabeth Ridge Road
                                    Carlisle, Massachusetts 01741



Any party may by written notice change the address to which notices to such
party are to be delivered or mailed.

         19.        Entire Agreement.     This Agreement, together with Exhibit
A hereto, which is incorporated herein by this reference, constitutes the entire
Agreement between the parties hereto with regard to Executive's employment by
the Company and there are no agreements, understandings, specific restrictions,
warranties or representations, written or oral, relating to said subject matter
between the parties other than those set forth herein or herein provided for.

         20.        Counterparts.    This Agreement may be executed in two or
more counterparts, each of which will take effect as an original and all of
which shall evidence one and the same Agreement.

         21.        Amendment, Modification and Waiver.     This Agreement may
only be amended, modified or terminated prior to the end of its term by the
mutual agreement of the parties. The waiver by either party to this Agreement of
a breach of any of the provisions of this Agreement shall not operate or be
construed as a waiver of any subsequent or simultaneous breach.

         22.        Mitigation.     Executive shall have no duty to attempt to
mitigate the compensation or level of benefits payable by the Company to him
hereunder and the Company shall not be entitled to set-off against the amounts
payable by the Company to Executive hereunder any amounts received by the
Executive from any other source, including any subsequent employer.

         23.        Governing Law.     All of the terms and provisions of this
Agreement shall be construed in accordance with and governed by the applicable
laws of the State of Georgia.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.


                                    BUGABOO CREEK HOLDINGS, INC.


                                    By:   _____________________________
                                          President


                                    EXECUTIVE


                                    -------------------------------
                                    DENNIS PEDRA



--------------------------------------------------------------------------------


EXHIBIT A

The area within the Metropolitan Statistical Area (“MSA”) surrounding each city
listed below, as said MSA is determined from time to time by the U. S. Bureau of
the Census, or for each city with no MSA within fifty (50) miles of the city
limits.


Connecticut                                    Massachusetts
-----------                                    -------------
Manchester                                     Boston
                                               Braintree
Delaware                                       Framingham
--------
Newark                                         Methuen
                                               Milford
Georgia                                        Peabody
-------
Alpharetta                                     Seekonk
Duluth                                         Shrewsbury
Lithonia                                       Watertown

Maine                                          New Hampshire
-----                                          -------------
Bangor                                         Newington
South Portland
                                               New York
                                               --------
Maryland                                       Albany
--------
Gaithersburg                                   Poughkeepsie
                                               Rochester

                                               Pennsylvania
                                               ------------
                                               Philadelphia

                                               Rhode Island
                                               ------------
                                               Warwick



Executive acknowledges and agrees that the geographical area described above is
the area in which Executive will initially perform his services for the Company,
and that the area in which such services are performed is intended to expand as
the locations of Bugaboo Creek Steak House restaurants (the “Consolidated
Group”) increase. Executive and the Company agree that as the geographical area
in which the Consolidated Group operates expands, the list of cities described
on this Exhibit A shall be deemed to be amended, from time to time, without any
further consent, action or notice on the part of the Company or Executive, to
include each additional city in which there is a member of the Consolidated
Group. Executive agrees to execute one or more amendments hereto upon the
request of the Company from time to time in order to confirm such amended list.